PRECEDENTIAL


         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                   _____________

                       No. 17-3422
                      _____________

             UNITED STATES OF AMERICA

                             v.

             VERNEL AUBREY WILLIAMS,
                             Appellant
                  ______________

   On Appeal from the District Court of the Virgin Islands
              (D.C. No. 3-14-cr-00035-001)
          District Judge: Hon. Curtis V. Gomez
                      _____________

                Argued: December 11, 2018

   Before: CHAGARES, HARDIMAN, and RESTREPO,
                  Circuit Judges

                  (Filed: March 5, 2019)
                     ______________

Omodare B. Jupiter         [ARGUED]
Office of Federal Public Defender
4094 Diamond Ruby, Suite 5
Christiansted, VI 00820

Kia D. Sears
Office of Federal Public Defender
1336 Beltjen Road
Suite 202, Tunick Building
St. Thomas, VI 00802
       Counsel for Appellant
Everard E. Potter, I        [ARGUED]
Gretchen C.F. Shappert
Office of United States Attorney
5500 Veterans Drive, Suite 260
United States Courthouse
St. Thomas, VI 00802
       Counsel for Appellee

                       ______________

                 OPINION OF THE COURT
                     ______________

RESTREPO, Circuit Judge.

       Vernel Aubrey Williams appeals his judgment of
conviction and the sentence imposed by the District Court,
contending that his rights under the Speedy Trial Act of 1974,
18 U.S.C. §§ 3161–3174, were violated. Williams argues that
the District Court erred in denying his motions to dismiss the
Indictment, in which he asserted that time had elapsed in
excess of the seventy-day period during which the Speedy Trial
Act requires the Government to commence a trial of a
defendant, and Williams petitions the Court to dismiss the
Indictment with prejudice. For the reasons that follow, we hold
that Williams’s rights under the Speedy Trial Act were
violated, and we will reverse the order of the District Court
denying Williams’s motions to dismiss the Indictment, vacate
the judgment of conviction and sentence imposed, and remand
to the District Court with the direction to dismiss the
Indictment with prejudice.

                               I.

       On January 28, 2014, the Government charged
Williams, in a five-count Information, with (a) possessing a
firearm within 1,000 feet of a school zone, in violation of 18
U.S.C. §§ 922(q)(2)(A) and 924(a)(4); (b) discharging a
firearm within 1,000 feet of a school zone, in violation of 18
U.S.C. §§ 922(q)(3)(A) and 924(a)(4); (c) discharging a
firearm during and in relation to a crime of violence, in
violation of 18 U.S.C. § 924(c)(1)(A); (d) assault with a deadly
weapon, in violation of V.I. Code tit. 14, § 295(2); and (e)


                               2
possessing, transporting, and carrying a firearm during the
commission of a crime of violence, in violation of V.I. Code
tit. 14, § 2253(a). The charges contained in the Information
arose from Williams’s conduct on December 24, 2013, when
the Government alleges that Williams shot a store owner on St.
Thomas, U.S. Virgin Islands, during an altercation that began
inside the store owner’s place of business and ended outside of
a nearby elementary and high school.

       Nearly a month after the Government’s filing the
Information, but before Williams had been arraigned,
Williams’s counsel filed a motion for a hearing to determine
Williams’s mental competency pursuant to 18 U.S.C. §
4241(a). Thereafter, the District Court granted Williams’s
motion, ordering Williams to undergo a psychological
examination. Williams refused to participate in the court-
ordered psychological examination, however, and thus the
District Court neither received a formal report nor held a
hearing with respect to Williams’s competency. As a result,
the Government filed its own motion for a hearing to determine
Williams’s competency, which the District Court granted on
June 11, 2014. The District Court ordered that Williams be
transported to the Federal Medical Center in Butner, North
Carolina (“FMC Butner”), to undergo a psychological
examination.

        The following day—June 12, 2014—a grand jury
returned a five-count Indictment, charging Williams with (a)
discharging a firearm within 1,000 feet of a school zone, in
violation of 18 U.S.C. §§ 922(q)(3)(A) and 924(a)(4); (b)
possessing a firearm within 1,000 feet of a school zone, in
violation of 18 U.S.C. §§ 922(q)(2)(A) and 924(a)(4);
(c) possessing, on a separate occasion, a firearm within 1,000
feet of a school zone, in violation of 18 U.S.C. §§ 922(q)(2)(A)
and 924(a)(4); (d) assault with a deadly weapon, in violation of
V.I. Code tit. 14, § 297(2); and (e) possessing, transporting,
and carrying a firearm during the commission of a crime of
violence, in violation of V.I. Code tit. 14, § 2253(a). Four of
the counts arose from the same conduct that was the subject of
the charges contained in the Information; the second count for
possessing a firearm within 1,000 feet of a school zone arose
from Williams’s arrest on December 29, 2013. On June 18,



                               3
2014, Williams was arraigned with respect to the charges
contained in the Indictment.

      Pursuant to the District Court’s order dated June 11,
2014, Williams was transported to FMC Butner to undergo a
psychological examination, but Williams did not arrive at FMC
Butner until July 29, 2014. Following an examination of
Williams, on October 31, 2014, a forensic psychologist
submitted a formal report to the District Court with respect to
Williams’s competency. On November 5, 2014, the District
Court held a hearing, pursuant to 18 U.S.C. § 4241, to
determine Williams’s mental competency. The District Court
determined that Williams lacked the mental competency to
stand trial and, on November 6, 2014, entered an order
committing Williams to the custody of the United States
Attorney General pursuant to 18 U.S.C. § 4241(d).

        During the period of Williams’s incompetency, the
Government filed a motion to involuntarily medicate Williams,
in an attempt to restore his competency. On October 9, 2015,
the District Court held an evidentiary hearing on the
Government’s motion. During a recess, a physician employed
by FMC Butner—who previously recommended that Williams
be involuntarily medicated—conducted an examination of
Williams, after which the physician testified that Williams
indeed was competent to stand trial. Following the testimony
of the physician, the Government withdrew its motion, and the
District Court indicated that it promptly would set a date for
Williams’s trial.

       The District Court did not set a trial date, however, and
neither the Government nor Williams filed any pleadings in the
case for nearly two months following the evidentiary hearing
on October 9, 2015. On December 2, 2015, the Government
ended the fifty-three-day lapse in activity by filing a motion in
limine (the “Motion in Limine”) to “exclude evidence,
argument, or questioning regarding [Williams’s] mental health
or competency.” App. 87.

      Rather than filing a brief in opposition to the
Government’s Motion in Limine, on December 18, 2015,
Williams filed a motion to dismiss the Indictment (the “First
Motion to Dismiss”), asserting that his rights under the Speedy


                               4
Trial Act had been violated. The Government filed a brief in
opposition to Williams’s First Motion to Dismiss on December
31, 2015, and the District Court held an evidentiary hearing
with respect to Williams’s First Motion to Dismiss on February
25, 2016. At the conclusion of the evidentiary hearing, the
District Court ordered the Government and Williams to submit
supplemental briefing on certain issues raised during the
hearing, which the parties submitted on March 10, 2016. The
District Court then ordered the Government to reply to the
arguments raised by Williams in his supplemental brief. The
Government, with the District Court’s permission, filed an out-
of-time reply on March 31, 2016.

        Following the Government’s submission on March 31,
2016, approximately three-and-a-half months elapsed, during
which neither party filed pleadings and during which the
District Court took no further action with respect to Williams’s
First Motion to Dismiss. Then, on July 15, 2016, Williams
filed a second motion to dismiss the Indictment (the “Second
Motion to Dismiss” and, together with the First Motion to
Dismiss, the “Motions to Dismiss”), reiterating and
supplementing his arguments that his rights under the Speedy
Trial Act had been violated. After nearly three months of
inaction on the parts of the Government and the District Court
with respect to his Second Motion to Dismiss, Williams filed a
writ of mandamus in this Court to compel the District Court to
rule on the still-pending Motions to Dismiss.

       In response to Williams’s filing his writ of mandamus,
and prior to this Court’s consideration of Williams’s writ of
mandamus, the District Court took a number of actions. On
October 24, 2016, the District Court set a trial date for the
matter and ordered Williams to submit a reply brief with
respect to the Government’s Motion in Limine, which had been
pending since December 2, 2015. Two days later, on October
26, 2016, the District Court, in an order that did not include




                               5
written reasons,1 denied Williams’s Second Motion to Dismiss
and denied Williams’s First Motion to Dismiss as moot.

        Pursuant to a plea agreement with the Government,
Williams subsequently pleaded guilty to one count of
possessing a firearm within 1,000 feet of a school zone, in
violation of 18 U.S.C. §§ 922(q)(3)(A) and 924(a)(4), but
explicitly “reserve[d] the right to appeal [any potential] speedy
trial violation.” App. 242. The District Court sentenced
Williams to a term of “time served” and a one-year period of
supervised release. This appeal followed.

                                II.

       The District Court had jurisdiction pursuant to 18
U.S.C. § 3231, and we have jurisdiction over this appeal
pursuant to 28 U.S.C. § 1291. We exercise plenary review over
a district court’s interpretation and application of the
provisions of the Speedy Trial Act, including those related to
excludable time. United States v. Hamilton, 46 F.3d 271, 273
(3d Cir. 1995).

                               III.

        The Sixth Amendment to the United States Constitution
guarantees that “[i]n all criminal prosecutions, the accused
shall enjoy the right to a speedy and public trial.” U.S. Const.
amend. VI. Congress enacted the Speedy Trial Act to give
effect to this constitutional guarantee “by setting specified time
limits . . . within which criminal trials must be commenced.”
United States v. Rivera Constr. Co., 863 F.2d 293, 295 (3d Cir.
1988). Pursuant to the Speedy Trial Act, “the trial of a
defendant charged in an information or indictment with the
commission of an offense shall commence within seventy days
from the filing date (and making public) of the information or
indictment, or from the date the defendant has appeared before
a judicial officer of the court in which such charge is pending,
whichever date last occurs.” 18 U.S.C. § 3161(c)(1). Thus,
under the Speedy Trial Act, a seventy-day “clock” begins to
1
   The District Court’s three-page order quoted relevant
statutory and constitutional provisions but provided no
analytical support for its ruling other than a brief statement that
“[t]he premises [had been] considered.”

                                6
run upon the latest of (x) the filing of an information, (y) the
filing of an indictment, or (z) a defendant’s appearance, and the
Government must commence a trial of the defendant prior to
the expiration of the seventy-day clock.2

       The Speedy Trial Act provides that certain periods of
time are “excludable” for purposes of calculating the time
within which the Government must commence a trial of a
defendant. See id. § 3161(h). In other words, certain events or
occurrences “stop” the seventy-day speedy trial clock. Most
relevant to this appeal,3 the Speedy Trial Act provides that the
following periods of time are excludable:




2
  The Speedy Trial Act also imposes a separate, thirty-day
clock that begins to run upon the arrest of the defendant or the
service of a summons, during which the Government must file
an information or indictment charging the defendant with an
offense. See 18 U.S.C. § 3161(b). In his brief, Williams
argued that his rights under the Speedy Trial Act also had been
violated with respect to the thirty-day clock. Because we hold
that Williams’s rights under the Speedy Trial Act were violated
with respect to the seventy-day clock, it is unnecessary to
discuss the separate, thirty-day clock.
3
  Williams argues that additional non-excludable time elapsed
while the Government’s Motion in Limine was pending.
Because we hold that non-excludable time elapsed in excess of
the seventy-day period within which the Government must
have commenced a trial of Williams—namely, during the
period between October 9, 2015, and December 2, 2015, and
during all but ten days of the period between the District
Court’s order directing Williams to be transported to FMC
Butner and his arrival there—we need not, and do not, reach
the issues related to the Government’s Motion in Limine,
including whether the Motion in Limine is a “pretrial motion”
that stops the seventy-day clock pursuant to 18 U.S.C.
§ 3161(h)(1)(D) or whether the Motion in Limine was “under
advisement” by the District Court pursuant to 18 U.S.C. §
3161(h)(1)(H).

                               7
            “delay resulting from any
             proceeding,     including    any
             examinations, to determine the
             mental competency . . . of the
             defendant,” id. § 3161(h)(1)(A);
             and

            “delay        resulting          from
             transportation of any defendant . . .
             to and from places of examination
             . . . , except that any time
             consumed in excess of ten days
             from the date an order . . . directing
             such transportation, and the
             defendant’s     arrival      at    the
             destination shall be presumed to be
             unreasonable,”                      id.
             § 3161(h)(1)(F).

The Government concedes that fifty-three days—the period
between the evidentiary hearing on October 9, 2015, and the
Government’s filing its Motion in Limine on December 2,
2015—elapsed from the seventy-day speedy trial clock. The
controversy in this appeal centers on whether, or to what
extent, the time between June 11, 2014—when the District
Court ordered that Williams be transported to FMC Butner to
undergo a psychological examination—and July 29, 2014—
when Williams arrived at FMC Butner—is excludable for
purposes of the seventy-day speedy trial clock.4

       This appeal requires us to address, for the first time, the
interplay between 18 U.S.C. § 3161(h)(1)(A)—which excludes
periods of delay relating to proceedings to determine a
defendant’s mental competency—and 18 U.S.C. §

4
   Although this case presents issues with respect to the
determination of the date on which the seventy-day speedy trial
clock began to run, it is unnecessary to address these issues
because all non-excludable time in this case occurred after June
18, 2014—the date of Williams’s first appearance with respect
to the charges contained in the Indictment—which is the latest
date on which the seventy-day clock could have begun to run
pursuant to 18 U.S.C. § 3161(c)(1).

                                8
3161(h)(1)(F)—which excludes certain periods of delay in
connection with, among other things, transportation of a
defendant to a psychological examination. In United States v.
Graves, 722 F.3d 544, 548 (3d Cir. 2013), we held that “the
period of excludable delay under § 3161(h)(1)(A) begins when
a party moves for, or the court sua sponte orders, a competency
determination” and “continues at least until a competency
hearing is held.” In Graves, however, we did not resolve
whether an unreasonable period of delay in transporting a
defendant to a psychological examination is non-excludable
when that period takes place within the confines of a
“proceeding” to determine the defendant’s mental competency,
which period would otherwise be excludable pursuant to
section 3161(h)(1)(A). See id. at 548 n.6 (“We also need not,
and do not, resolve the issue of whether an unreasonable delay
in the transportation of a defendant to a competency
examination is excludable. That issue has arisen in other cases
due to § 3161(h)(1)(F). . . . [W]e do not reach the question of
what impact it may have on delays for competency proceedings
under § 3161(h)(1)(A).” (citation omitted)). Put differently,
this appeal requires us to determine whether section
3161(h)(1)(F) places a limitation on the amount of time that
can be excluded pursuant to section 3161(h)(1)(A) for a
competency determination.

       Several of our sister circuits have considered this
question. The United States Court of Appeals for the Second
Circuit has held that any period of delay relating to a
proceeding to determine a defendant’s mental competency is
excludable pursuant to section 3161(h)(1)(A), regardless of
whether the delay is unreasonable or related to the transport of
the defendant to the site of a psychological examination. See
United States v. Vasquez, 918 F.2d 329, 333 (2d Cir. 1990).
The Second Circuit reasoned that, in its view, the United States
Supreme Court’s holding in Henderson v. United States, 476
U.S. 321, 330 (1986), prohibits courts from considering the
reasonableness of a delay if the relevant subsection of section
3161(h) does not contain an explicit “reasonableness”
qualifier. Vasquez, 918 F.2d at 333. Thus, the Second Circuit
held that all time between the filing of a motion for a
competency determination and a hearing on such motion is
excludable because the text of section 3161(h)(1)(A) does not



                               9
contain any language limiting the applicability of the exclusion
to only reasonable periods of delay. See id.

        The United States Courts of Appeals for the First, Fifth,
and Sixth Circuits, however, have taken a contrary position.
Each of those courts has held that “a delay in transporting a
defendant to a mental competency examination beyond the
ten[-]day limit imposed by § 3161(h)(1)(F) is presumptively
unreasonable, and in the absence of rebutting evidence to
explain the additional delay, this extra time is not excludable.”
United States v. Tinklenberg, 579 F.3d 589, 596 (6th Cir.
2009), aff’d on other grounds, 563 U.S. 647 (2011); accord
United States v. Noone, 913 F.2d 20, 25–26 (1st Cir. 1990);
United States v. Castle, 906 F.2d 134, 137 (5th Cir. 1990). The
First, Fifth, and Sixth Circuits reasoned that reading section
3161(h)(1)(A) to permit the exclusion of an unlimited amount
of time for the transport of a defendant to the site of a
psychological examination would render section 3161(h)(1)(F)
superfluous because the latter subsection specifically states
that delays of more than ten days in transporting defendants to
the sites of psychological examinations are presumed to be
unreasonable. See Tinklenberg, 579 F.3d at 596 (“The only
way to avoid conflict between § 3161(h)(1)(A) and §
3161(h)(1)(F) is to read § 3161(h)(1)(F) as a specific exception
to the general rule announced in § 3161(h)(1)(A): i.e., all
delays caused by proceedings to determine a defendant’s
competency are excluded, except for the time during which the
defendant is supposed to be in transit, which is presumptively
unreasonable if longer than ten days.”).

       We agree with the First, Fifth, and Sixth Circuits, and
we hold that periods of unreasonable delay of more than ten
days in the transport of a defendant to the site of a
psychological examination conducted in the course of a
proceeding to determine a defendant’s mental competency are
non-excludable for purposes of computing the time within
which the Government must commence a trial of a defendant
under the Speedy Trial Act. A cardinal rule of statutory
interpretation is that courts should avoid interpreting a statute
in ways that would render certain language superfluous. TRW
Inc. v. Andrews, 534 U.S. 19, 31 (2001) (“It is a cardinal
principle of statutory construction that a statute ought, upon
the whole, to be so construed that, if it can be prevented, no


                               10
clause, sentence, or word shall be superfluous, void, or
insignificant.” (internal quotation marks omitted) (quoting
Duncan v. Walker, 533 U.S. 167, 174 (2001))); see also
Disabled in Action of Pa. v. Se. Pa. Transp. Auth., 539 F.3d
199, 210 (3d Cir. 2008) (“We assume, for example, that every
word in a statute has meaning and avoid interpreting one part
of a statute in a manner that renders another
part superfluous.”). While we have held that “the period of
excludable delay under § 3161(h)(1)(A) begins when a party
moves for, or the court sua sponte orders, a competency
determination” and “continues at least until a competency
hearing is held,” Graves, 722 F.3d at 548, interpreting section
3161(h)(1)(A) to exclude any and all periods of delay in
transporting a defendant to the site of a psychological
examination—regardless of whether such delay is in excess of
ten days and otherwise unreasonable—would read section
3161(h)(1)(F) out of the statute. Put simply, both section
3161(h)(1)(A) and section 3161(h)(1)(F) specifically relate to
the same “examinations”: section 3161(h)(1)(A) excludes
periods of delay with respect to examinations,5 and section
3161(h)(1)(F) excludes periods of delay in transporting a
defendant to the site of such examinations and explicitly places
a potential limitation on the amount of time that may be
excludable for such transport delays.6           Psychological
examinations that necessitate the transport of defendants from
their places of detention typically occur in the context of the
competency determinations that are the subject of section

5
  Section 3161(h)(1)(A) excludes periods of “delay resulting
from any proceeding, including any examinations, to
determine the mental competency . . . of the defendant.” 18
U.S.C. § 3161(h)(1)(A) (emphasis added).
6
  Section 3161(h)(1)(F) applies to periods of “delay resulting
from transportation of any defendant . . . to and from places of
examination” and automatically excludes a period of up to ten
days for a defendant’s transport to the site of a psychological
examination; “any time consumed in excess of ten days from
the date an order . . . directing such transportation” to the site
of a psychological examination “and the defendant’s arrival at
the destination shall be presumed to be unreasonable.” Id. §
3161(h)(1)(F) (emphasis added).


                               11
3161(h)(1)(A)—a defendant would not be transported out of
his detention facility for a psychological examination in the
absence of such a court-ordered competency determination.
Therefore, section 3161(h)(1)(A) cannot be interpreted to
exclude all periods of delay related to examinations because
section 3161(h)(1)(F) places a specific limitation on the
excludability of an unreasonable period of delay in
transporting a defendant to the site of that very examination.
To interpret section 3161(h)(1)(A) in such a way would render
section 3161(h)(1)(F) superfluous because it would never be
necessary to apply section 3161(h)(1)(F) to determine if a
period of delay in transporting a defendant to a psychological
examination is unreasonable and, therefore, non-excludable;
section 3161(h)(1)(A) would always exclude such period of
delay, and the limitations contained in section 3161(h)(1)(F)
would be devoid of meaning.

       This interpretation finds support in Henderson, in which
the Supreme Court counseled parties to read the exclusions
contained in section 3161(h)(1) “in connection with” each
other. 476 U.S. at 328. In Henderson, the Supreme Court held
that “prompt disposition” of a motion—as referred to in the
predecessor to section 3161(h)(1)(D)—must be interpreted
with reference to the thirty-day limitation contained in the
predecessor to section 3161(h)(1)(H), such that “prompt
disposition” must be interpreted to mean disposition of a
motion within thirty days of that motion’s being “under
advisement” by a court. Id. at 329. Thus, in Henderson, the
Supreme Court held that a period of delay that is excludable
under one subsection of section 3161(h)(1) may be limited by
specific language contained in a wholly separate subsection of
section 3161(h)(1).

       In reaching our holding, we simply have used the same
interpretive approach that the Supreme Court used in
Henderson. We hold that the period of delay that is excludable
under section 3161(h)(1)(A) for proceedings to determine the
mental competency of a defendant, including examinations, is
limited by the specific language of section 3161(h)(1)(F),
which explicitly states that a period of delay in transporting a
defendant to the site of an examination in excess of ten days is
presumptively unreasonable. Therefore, we hold that the
period of delay between a party’s filing a motion for a


                              12
competency determination and a court’s disposition of that
motion is excludable, except that only ten days for transport of
the defendant to the site of a psychological examination are
automatically excludable; any period of transport delay in
excess of ten days is presumptively unreasonable and,
consequently, presumptively non-excludable.7

                              IV.

        We now must determine the extent to which the period
of delay in transporting Williams to FMC Butner in 2014 is
excludable for purposes of the seventy-day speedy trial clock.
The District Court entered its order directing that Williams be
transported to FMC Butner for a psychological examination on
June 11, 2014. Pursuant to section 3161(h)(1)(F), the period
through June 21, 2014—ten days from the District Court’s
order directing Williams’s transport—is automatically
excludable. See 18 U.S.C. § 3161(h)(1)(F). The thirty-seven-
day period between June 21, 2014, and July 29, 2014—when
Williams arrived at FMC Butner—is presumptively
unreasonable and, therefore, presumptively non-excludable.
See id.

       The Government has not overcome the presumption that
such thirty-seven-day period is non-excludable. The District
Court held an evidentiary hearing with respect to the reasons

7
  Our holding is limited to the impact of section 3161(h)(1)(F)
on section 3161(h)(1)(A) in particular. We need not, and do
not, opine on the interplay between section 3161(h)(1)(F) and
other subsections of section 3161(h), including section
3161(h)(4), which excludes periods of delay resulting from the
fact that the defendant is actually mentally incompetent. One
of our sister circuits recently has addressed this issue, holding
that any period of delay following a court’s determination that
a defendant is mentally incompetent is excludable under
section 3161(h)(4) and that section 3161(h)(1)(F) does not
limit the excludability of such period of delay whatsoever. See
United States v. Romero, 833 F.3d 1151 (9th Cir. 2016). This
holding of our sister circuit provides further support for the
proposition that if section 3161(h)(1)(F) is to have any
meaning, that subsection must relate to section 3161(h)(1)(A)
and act as a limitation thereon.

                               13
for the delay in transporting Williams to FMC Butner, and thus
the record is well developed in this regard. At the evidentiary
hearing, which was held on February 25, 2016, the District
Court heard testimony from the representative of the United
States Marshals Service who was responsible for making
Williams’s transport arrangements. The only explanation for
the delay that was offered by the representative of the Marshals
Service is that the Marshals Service did not receive the District
Court’s order directing Williams’s transport until July 9, 2014.
The automatic ten-day transport delay exclusion under section
3161(h)(1)(F), however, begins on “the date of an order . . .
directing such transportation”; the ten-day period does not
begin on the date that the Marshals Service receives actual
notice of such an order. 18 U.S.C. § 3161(h)(1)(F) (emphasis
added). Thus, delay—beyond ten days—in transporting a
defendant that is attributable only to negligence on the part of
the Government or a district court in relaying to the Marshals
Service the order directing the defendant’s transport is patently
unreasonable and non-excludable. To hold otherwise would
require us to ignore the text of section 3161(h)(1)(F)—which
places the sole focus of the inquiry on the date of a court’s
order—and would require us to impose a notice requirement
that the statute otherwise does not contain.

        Therefore, the thirty-seven days that elapsed between
June 21, 2014, and July 29, 2014, are non-excludable because
the Government has not overcome the presumption that this
period of delay in transporting Williams to FMC Butner is
unreasonable. Given that the Government concedes that a
separate, fifty-three-day period of non-excludable delay
elapsed between October 9, 2015, and December 2, 2015, a
total of ninety days of non-excludable time had elapsed prior
to the commencement of a trial of Williams, in violation of the
seventy-day clock imposed by the Speedy Trial Act pursuant
to section 3161(c)(1). Therefore, Williams’s rights under the
Speedy Trial Act were violated, and the District Court erred in
denying his Motions to Dismiss.

                               V.

      If the Government does not commence a trial of a
defendant before the seventy-day speedy trial clock expires,
“the information or indictment shall be dismissed.”


                               14
Id. § 3162(a)(2). Dismissal of an information or indictment is
mandatory, rather than discretionary, upon a violation of the
Speedy Trial Act. See United States v. Carrasquillo, 667 F.2d
382, 390 (3d Cir. 1981) (“Under section 3162(a)(2) as
amended, dismissal of the indictment is mandatory.”). Section
3162(a)(2) sets forth factors that courts should consider when
determining whether to dismiss an information or indictment
with or without prejudice for a violation of the Speedy Trial
Act, including “the seriousness of the offense[,] the facts and
circumstances of the case which led to the dismissal[,] and the
impact of a reprosecution on the administration of this chapter
and on the administration of justice.” 18 U.S.C. § 3162(a)(2).

        Under most circumstances, a district court should
determine, in the first instance, whether an information or
indictment should be dismissed with or without prejudice. See,
e.g., Zedner v. United States, 547 U.S. 489, 509 (2006) (“The
sanction for a violation of the [Speedy Trial] Act is dismissal,
but we leave it to the District Court to determine in the first
instance whether dismissal should be with or without
prejudice.”); Carrasquillo, 667 F.2d at 390 (remanding to the
district court “with directions that the court dismiss the
indictment with or without prejudice, according to its findings
under section 3162(a)(2)”).

        Our sister circuits are in agreement, however, that
“[w]hile the decision is generally the trial court’s in the first
instance, remand for a hearing is not required if the answer is
so clear that no purpose would be served by a remand.”
Tinklenberg, 579 F.3d at 600 (alteration in original) (quoting
United States v. Robinson, 389 F.3d 582, 588 (6th Cir. 2004));
accord United States v. Jones, 601 F.3d 1247, 1257 (11th Cir.
2010) (“When the result of th[e] balancing test [under section
3162(a)(2)] is so clear that remand constitutes an unnecessary
expenditure of judicial resources, a court of appeals ought to
engage the § 3162(a)(2) factors rather than remand on the issue
of prejudice.”); United States v. Mora, 135 F.3d 1351, 1358
(10th Cir. 1998) (“The decision whether to dismiss with or
without prejudice usually belongs to the district court in the
first instance, unless the answer is so clear that remand is
unnecessary.”); United States v. Janik, 723 F.2d 537, 546 (7th
Cir. 1983) (“[T]he district court therefore . . . should make the
determination [regarding prejudice] unless the answer is so


                               15
clear that no purpose would be served by a remand to the
district court.”). The Sixth Circuit, in Tinklenberg, 579 F.3d at
600–01, held that remand was unnecessary in that case because
the defendant had served his full sentence, as well as his
sentence for violating the terms of his supervised release. The
Sixth Circuit reasoned that even though the defendant’s crimes
were serious in nature and that there was no showing of bad
faith on the part of the Government, “no purpose would be
served by retrying [the defendant] for the offenses for which
he has already been punished in full, [and] there is no reason
to require the district court to hold a hearing on the issue.” Id.
at 601.

        Here, we are presented with the same issue as in
Tinklenberg. The District Court sentenced Williams, who had
been detained for over three-and-a-half years, to “time served.”
It also appears from the record that Williams has completed his
one-year term of supervised release without violating its terms.
Thus, Williams has served the entirety of his sentence, and no
purpose would be served by retrying Williams for the offenses
contained in the Indictment. See id. It is clear that dismissal
without prejudice in this case would be contrary to the
administration of justice because Williams already has been
punished in full, and we therefore will remand to the District
Court with the direction to dismiss the Indictment with
prejudice.

                               VI.

       For the foregoing reasons, we will reverse the District
Court’s denial of Williams’s Motions to Dismiss, vacate the
judgment of conviction and sentence imposed, and remand to
the District Court with the direction to dismiss the Indictment
with prejudice.




                               16